UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 7/31 Date of reporting period: 4/30/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.4% Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 98.4% U.S. Treasury Inflation Protected Securities, Bonds 2.38 1/15/25 12,666,449 a,b 15,144,158 U.S. Treasury Inflation Protected Securities, Bonds 2.00 1/15/26 1,153,001 a 1,354,236 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/18 12,269,644 a 12,480,449 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/19 8,383,260 a 8,566,753 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 13,526,466 a 13,817,068 U.S. Treasury Inflation Protected Securities, Notes 1.25 7/15/20 9,594,364 a 10,313,691 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 7,689,457 a 7,860,440 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 5,575,441 a 5,862,164 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/22 10,768,814 a 10,957,343 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/22 2,778,626 a,b 2,834,596 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/23 8,315,181 a 8,412,735 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/23 7,829,632 a 8,092,762 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/24 13,296,323 a 13,914,389 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/24 12,222,007 a 12,333,570 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 1,624,691 a 1,669,666 Total Bonds and Notes (cost $130,881,052) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $280,185) 280,185 c Total Investments (cost $131,161,237) % Cash and Receivables (Net) % Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At April 30, 2016, the value of the fund’s securities on loan was $14,152,143 and the value of the collateral held by the fund was $14,469,146, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 98.4 Money Market Investment .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2016 (Unaudited) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 280,185 - - U.S. Treasury - 133,614,020 - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At April 30, 2016, accumulated net unrealized appreciation on investments was $2,732,968, consisting of $2,734,686 gross unrealized appreciation and $1,718 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 102.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - 4.3% AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 5,575,854 5,581,201 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,603,626 5,623,679 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 2,986,268 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,191,235 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,272,217 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,262,333 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 2,072,818 2,075,830 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 2,070,113 2,079,332 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 4,005,034 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,942,542 Asset-Backed Ctfs./Home Equity Loans - .0% Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 287,177 a Commercial Mortgage Pass-Through Ctfs. - 1.6% Banc of America Commercial Mortgage Trust, Ser. 2007-2, Cl. AJ 5.63 4/10/49 2,325,000 a 2,243,943 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. AM 3.53 2/10/48 2,535,000 2,651,162 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. A1A2 3.09 3/5/37 865,000 b 881,995 Motel 6 Trust, Ser. 2015-MTL6, Cl. A2A2 2.61 2/5/30 6,500,000 b 6,541,170 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,815,000 1,925,710 Consumer Discretionary - 2.4% 21st Century Fox America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,578,022 21st Century Fox America, Gtd. Notes 4.00 10/1/23 500,000 545,717 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 b 4,406,985 Sky, Gtd. Notes 3.75 9/16/24 4,960,000 b 5,147,939 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 501,509 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.2% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.4% (continued) Time Warner, Gtd. Debs. 5.35 12/15/43 5,790,000 6,509,911 Consumer Staples - 1.7% Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 2,355,000 b 2,519,440 Newell Rubbermaid, Sr. Unscd. Notes 4.20 4/1/26 1,480,000 1,565,473 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 1,795,000 b 1,950,788 Reynolds American, Gtd. Notes 4.85 9/15/23 4,595,000 5,238,429 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 3,325,000 b 3,497,139 Energy - 3.3% Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 2,470,000 2,494,700 Columbia Pipeline Group, Gtd. Notes 4.50 6/1/25 2,910,000 b 3,006,269 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 1,855,000 1,780,249 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,242,269 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 2,775,000 2,511,375 Kinder Morgan, Gtd. Notes 7.75 1/15/32 7,710,000 8,324,973 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,072,690 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 995,000 1,073,276 Unit, Gtd. Notes 6.63 5/15/21 675,000 460,688 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 1,980,000 1,788,269 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 857,332 Financials - 12.0% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 6,375,000 b 6,488,845 AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 b 1,496,736 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 2,060,000 2,111,650 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 4,590,000 5,106,187 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 2,120,000 2,230,815 Bank of America, Sr. Unscd. Notes, Ser. L 3.50 4/19/26 6,285,000 6,365,662 Bank of America, Sub. Notes 5.70 5/2/17 785,000 816,435 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,515,000 1,588,465 Coupon Maturity Principal Bonds and Notes - 102.2% (continued) Rate (%) Date Amount ($) Value ($) Financials - 12.0% (continued) Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,685,481 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 2,810,000 3,017,386 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,579,030 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 6,931,494 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.46 3/12/19 8,215,000 a 8,107,811 Goldman Sachs Group, Sr. Unscd. Notes 1.72 11/15/18 5,710,000 a 5,726,382 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 390,000 396,249 Goldman Sachs Group, Sr. Unscd. Notes 2.27 11/29/23 5,300,000 a 5,295,272 JPMorgan Chase & Co., Sr. Unscd. Bonds 6.00 1/15/18 2,055,000 2,208,414 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,605,000 1,758,199 JPMorgan Chase & Co., Sub. Notes 4.25 10/1/27 2,360,000 2,468,676 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 3,877,323 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 1,215,000 1,381,874 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 107,537 Omega Healthcare Investors, Gtd. Notes 5.25 1/15/26 1,975,000 2,024,355 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 b 5,420,290 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 a 3,657,160 Regency Centers, Gtd. Notes 5.88 6/15/17 156,000 163,190 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 a 6,356,001 Simon Property Group, Sr. Unscd. Notes 3.50 9/1/25 2,530,000 2,698,829 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 2,285,000 2,354,578 UBS Group Funding, Gtd. Notes 4.13 9/24/25 1,365,000 b 1,403,197 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 2,100,000 b 2,093,656 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 200,000 b 198,754 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 3,470,000 3,705,915 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 1,935,000 a,b 1,944,675 Foreign/Governmental - 2.2% Argentine Government, Sr. Unscd. Bonds 7.50 4/22/26 2,175,000 b 2,213,063 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.2% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 2.2% (continued) Brazilian Government, Sr. Unscd. Notes 2.63 1/5/23 1,170,000 c 1,017,900 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 5,030,000 b 5,256,350 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,825,000 b 3,135,411 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 2,550,000 2,581,875 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 2,030,000 2,134,038 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 945,000 c 1,005,244 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 1,660,000 1,716,025 Health Care - 2.3% AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 1,535,000 1,576,312 Anthem, Sr. Unscd. Notes 2.30 7/15/18 4,250,000 4,309,483 Celgene, Sr. Unscsd. Notes 3.55 8/15/22 2,395,000 2,510,386 Gilead Sciences, Sr. Unscd. Notes 3.65 3/1/26 2,325,000 2,487,234 Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 3,030,000 3,369,345 Medtronic, Gtd. Notes 4.63 3/15/45 2,815,000 3,219,355 Zimmer Holdings, Sr. Unscd. Notes 3.55 4/1/25 2,400,000 2,470,711 Industrials - 1.2% ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 b 3,197,288 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 500,000 b 530,389 General Electric, Sr. Unscd. Notes 1.14 1/14/19 5,045,000 a 5,043,007 Waste Management, Gtd. Notes 6.10 3/15/18 1,700,000 1,853,525 Information Technology - .6% Denali International, Sr. Scd. Notes 5.63 10/15/20 2,495,000 b 2,632,225 Hewlett Packard Enterprise, Sr. Unscd. Notes 4.40 10/15/22 2,615,000 b 2,767,044 Materials - .9% Glencore Funding, Gtd. Notes 4.63 4/29/24 2,460,000 b 2,242,905 LYB International Finance, Gtd. Notes 4.00 7/15/23 1,855,000 1,981,352 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 3,370,000 3,553,395 Coupon Maturity Principal Bonds and Notes - 102.2% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - 1.7% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,515,337 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 4,640,000 4,763,006 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,906,536 Residential Mortgage Pass-Through Ctfs. - .0% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 60,783 61,497 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 480 a,b 432 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 67,574 67,022 Telecommunications - 1.1% AT&T, Sr. Unscd. Notes 1.58 11/27/18 4,410,000 a 4,421,126 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 2,778,630 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 2,345,000 2,701,168 U.S. Government Agencies - .0% Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 16,396 U.S. Government Agencies/Mortgage-Backed - 29.1% Federal Home Loan Mortgage Corp. 4.00% 11,890,000 d,e 12,697,219 3.50%, 8/1/30-8/1/45 16,701,531 e 17,607,013 4.00%, 11/1/43 16,732,225 e 18,001,588 5.00%, 10/1/18-9/1/40 350,917 e 386,623 5.50%, 11/1/22-5/1/40 351,354 e 384,151 6.00%, 7/1/17-6/1/22 196,456 e 215,257 6.50%, 9/1/29-3/1/32 3,337 e 3,835 7.00%, 11/1/31 73,535 e 82,890 7.50%, 12/1/25-1/1/31 5,424 e 5,750 8.00%, 10/1/19-1/1/28 3,508 e 4,294 8.50%, 7/1/30 396 e 509 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 25,053 e 26,843 Federal National Mortgage Association 3.00% 1,675,000 d,e 1,717,202 3.50% 1,135,000 d,e 1,200,085 2.84%, 2/1/26 3,228,257 e 3,358,668 2.99%, 1/1/26 3,207,149 e 3,370,172 3.00%, 10/1/30-4/1/46 47,358,288 e 49,320,364 3.05%, 8/1/25 1,781,600 e 1,880,912 3.23%, 1/1/26 3,023,659 e 3,229,632 3.50%, 1/1/31-3/1/46 86,585,176 e 91,142,644 4.00%, 12/1/43 2,455,226 e 2,623,732 5.00%, 5/1/18-7/1/40 961,995 e 1,057,614 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.2% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) 5.50%, 8/1/22-7/1/40 4,399,554 e 4,969,351 6.00%, 1/1/19-1/1/38 441,237 e 493,986 6.50%, 3/1/26-10/1/32 37,480 e 43,056 7.00%, 2/1/29-6/1/32 19,084 e 21,396 7.50%, 11/1/27-3/1/31 3,898 e 4,210 8.00%, 12/1/25 5,514 e 6,056 Pass-Through Ctfs., REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 5,929 e 6,148 Government National Mortgage Association I 5.50%, 4/15/33 738,180 841,275 6.50%, 4/15/28-7/15/32 12,156 14,033 7.00%, 4/15/28-9/15/31 3,257 3,815 7.50%, 12/15/26-11/15/30 1,207 1,225 8.00%, 5/15/26-10/15/30 8,888 9,226 8.50%, 4/15/25 1,953 2,186 9.00%, 10/15/27 6,990 7,104 9.50%, 11/15/17-2/15/25 3,130 3,159 Government National Mortgage Association II 4.50% 15,180,000 d 16,282,331 3.00%, 10/20/45-11/20/45 23,272,277 24,144,206 6.50%, 2/20/31-7/20/31 50,422 60,394 7.00%, 11/20/29 184 225 U.S. Government Securities - 36.3% U.S. Treasury Bonds 2.50 2/15/46 49,830,000 c 48,093,724 U.S. Treasury Floating Rate Notes 0.52 1/31/18 74,000,000 a 74,172,494 U.S. Treasury Inflation Indexed Bonds 1.38 2/15/44 6,638,078 f 7,472,120 U.S. Treasury Notes 0.75 1/31/18 26,080,000 26,081,017 U.S. Treasury Notes 0.75 2/15/19 54,675,000 c 54,461,440 U.S. Treasury Notes 1.38 1/31/21 46,075,000 c 46,298,187 U.S. Treasury Notes 1.25 3/31/21 23,750,000 c 23,711,026 U.S. Treasury Notes 1.75 1/31/23 37,645,000 38,046,446 Utilities - 1.5% cleveland electric illuminating, sr. unscd. notes 5.70 4/1/17 473,000 489,213 commonwealth edison, first mortgage bonds 6.15 9/15/17 60,000 64,008 consolidated edison company of new york, sr. unscd. debs., ser. 06-d 5.30 12/1/16 675,000 692,464 dominion resources, sr. unscd. notes 3.90 10/1/25 1,750,000 1,844,488 enel, jr. sub. bonds 8.75 9/24/73 1,415,000 a,b 1,636,094 enel finance international, gtd. notes 6.00 10/7/39 805,000 b 975,002 exelon generation, sr. unscd. notes 5.20 10/1/19 2,200,000 2,415,939 exelon generation, sr. unscd. notes 6.25 10/1/39 355,000 387,704 Kentucky Utilities, First Mortgage Bonds 4.38 10/1/45 1,210,000 1,285,701 Louisville Gas & Electric, First Mortgage Bonds 4.38 10/1/45 1,410,000 1,583,496 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 539,414 Coupon Maturity Principal Bonds and Notes - 102.2% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.5% (continued) Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 758,754 Total Bonds and Notes (cost $882,178,537) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Call Options - .0% New Zealand Dollar, June 2016 @ NZD 1.15 3,520,000 Put Options - .0% Norwegian Krone, June 2016 @ NOK 9.3 2,320,000 Total Options Purchased (cost $64,656) Short-Term Investments - .1% U.S. Treasury Bills (cost $1,133,417) 0.37 9/15/16 1,135,000 g Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,206,573) 3,206,573 h Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,080,800) 2,080,800 h Total Investments (cost $888,663,983) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation NOK—Norwegian Krone NZD—New Zealand Dollar REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—rate shown is the interest rate in effect at period end. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities were valued at $71,584,081 or 8.17% of net assets. c Security, or portion thereof, on loan. At April 30, 2016, the value of the fund’s securities on loan was $166,061,396 and the value of the collateral held by the fund was $170,569,242, consisting of cash collateral of $2,080,800 and U.S. Government & Agency securities valued at $168,488,442. d Purchased on a forward commitment basis. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. STATEMENT OF INVESTMENTS (Unaudited) (continued) g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 65.4 Corporate Bonds 27.0 Asset-Backed 4.3 Foreign/Governmental 2.2 Municipal Bonds 1.7 Commercial Mortgage-Backed 1.6 Short-Term/Money Market Investments .7 Options Purchased .0 Residential Mortgage-Backed .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2016 (Unaudited) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 38,311,100 - Commercial Mortgage-Backed - 14,243,980 - Corporate Bonds † - 235,157,122 - Foreign Government - 19,059,906 - Municipal Bonds † - 15,184,879 - Mutual Funds 5,287,373 - - Residential Mortgage-Backed - 128,951 - U.S. Government Agencies/Mortgage-Backed - 255,247,146 - U.S. Treasury - 319,470,388 - Other Financial Instruments: Financial Futures †† 117,213 - - Forward Foreign Currency Exchange Contracts †† - 499,080 - Options Purchased - 47,795 - Swaps †† - 969,326 - Liabilities($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (913,868 ) - ) Options Written - (52,449 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Intermediate Term Income Fund April 30, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 04/30/2016 ($) Financial Futures Long U.S. Treasury 2 Year Notes 358 78,267,750 June 2016 117,213 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Intermediate Term Income Fund April 30, 2016 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, June 2016 @ BRL 4.25 1,305,000 (444 ) Colombian Peso, July 2016 @ COP 3,300 1,320,000 (3,935 ) New Zealand Dollar, June 2016 @ NZD 1.18 3,520,000 (522 ) Norwegian Krone, June 2016 @ NOK 9.65 2,320,000 (6,130 ) South African Rand, June 2016 @ ZAR 17.5 1,305,000 (426 ) South African Rand, July 2016 @ ZAR 16.5 1,320,000 (5,001 ) Put Options: New Zealand Dollar, June 2016 @ NZD 1.08 3,520,000 (26,345 ) Norwegian Krone, June 2016 @ NOK 9 2,320,000 (9,646 ) Total Options Written (premiums received $169,155) ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of NOTES securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. To-Be-Announced (“TBA”) Securities: The fund transacted in TBA securities that involved buying or selling mortgage-backed securities on a forward commitment basis. A TBA transaction typically does not designate the actual security to be delivered and only includes an approximate principal amount; however, delivered securities must meet specified terms defined by industry guidelines, including issuer, rate and current principal amount outstanding on underling mortgage pools. TBA securities subject to a forward commitment to sell at period end are included at the end of the fund’s Statement of Investments under the caption “TBA Sale Commitments.” The proceeds and value of these commitments are reflected in the fund’s Statement of Assets and Liabilities as Receivable for TBA sale commitments and TBA sale commitments, at value, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at April 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal NOTES counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date NOTES the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank Colombian Peso, Expiring 6/15/2016 1,691,550,000 558,636 589,466 30,830 Citigroup Indonesian Rupiah, Expiring 6/15/2016 35,437,180,000 2,651,491 2,665,899 14,408 Swedish Krona, Expiring 5/31/2016 32,620,000 4,028,648 4,066,748 38,100 Goldman Sachs International Colombian Peso, Expiring 6/15/2016 2,437,890,000 805,116 849,549 44,433 Norwegian Krone, Expiring 5/31/2016 47,205,000 5,744,966 5,861,824 116,858 HSBC Mexican New Peso, Expiring 6/15/2016 23,810,000 1,351,689 1,377,308 25,619 JP Morgan Chase Bank Japanese Yen, Expiring 5/31/2016 175,490,000 1,577,264 1,650,618 73,354 Polish Zolty, Expiring 6/15/2016 5,090,000 1,310,336 1,332,248 21,912 Russian Ruble, Expiring 6/15/2016 91,390,000 1,317,428 1,392,549 75,121 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank (continued) Turkish Lira, Expiring 6/15/2016 3,990,000 1,355,460 1,407,020 51,560 Sales: Bank of America Swiss Franc, Expiring 5/31/2016 2,625,000 2,702,884 2,740,267 (37,383 ) Thai Baht, Expiring 6/15/2016 191,920,000 5,495,046 5,488,161 6,885 Citigroup Canadian Dollar, Expiring 5/31/2016 1,790,000 1,412,682 1,426,637 (13,955 ) Euro, Expiring 5/31/2016 5,955,000 6,693,837 6,825,304 (131,467 ) Malaysian Ringgit, Expiring 6/15/2016 5,420,000 1,348,930 1,382,209 (33,279 ) South Korean Won, Expiring 6/15/2016 1,579,001,000 1,359,298 1,384,797 (25,499 ) HSBC New Zealand Dollar, Expiring 5/31/2016 2,070,000 1,422,465 1,442,844 (20,379 ) Singapore Dollar, Expiring 5/31/2016 1,850,000 1,366,271 1,374,390 (8,119 ) JP Morgan Chase Bank Hong Kong Dollar, Expiring 1/19/2017 20,750,000 2,639,785 2,675,546 (35,761 ) Peruvian New Sol, Expiring 10/21/2016 18,142,000 5,114,024 5,410,067 (296,043 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) ) (Depreciation ($) Sales: (continued) JP Morgan Chase Bank (continued) South African Rand, Expiring 6/15/2016 24,770,000 1,575,069 1,722,864 (147,795 ) Taiwan Dollar, Expiring 6/15/2016 220,940,000 6,784,793 6,853,438 (68,645 ) Morgan Stanley Capital Services Euro, Expiring 5/31/2016 1,000,000 1,134,157 1,146,147 (11,990 ) UBS Japanese Yen, Expiring 5/31/2016 319,900,000 2,925,351 3,008,904 (83,553 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and NOTES Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at April 30, 2016: OTC Interest Rate Swaps Notional Currency/ (Pay) Receive Unrealized Amount ($) Floating Rate Counterparty Fixed Rate (%) Expiration Appreciation ($) USD - 1 YEAR US CPI URBAN CONSUMERS 80,650,000 NSA Deutsche Bank 0.34 10/1/2016 359,720 USD - 1 YEAR US CPI URBAN CONSUMERS 159,970,000 NSA Deutsche Bank 0.41 10/2/2016 609,606 Gross Unrealized Appreciation CPI—Consumer Price Index NSA—Not Seasonally Adjusted USD—United States Dollar At April 30, 2016, accumulated net unrealized appreciation on investments was $13,591,363 consisting of $18,723,651 gross unrealized appreciation and $5,132,288 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTES Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 97.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - 8.6% AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,059,372 1,060,388 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,493,674 1,499,019 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,205,982 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 658,588 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 415,234 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 839,453 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 920,000 917,794 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 441,575 Countrywide Asset-Backed Certificates, Ser. 2004-6, Cl. 2A5 1.23 11/25/34 1,031,153 a 1,006,517 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 1,889,033 b 1,887,107 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. B 3.09 7/16/18 564,561 b 567,057 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 397,263 397,841 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 537,455 539,849 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 759,749 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 576,477 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,468,183 Securitized Asset Backed Receivables Trust, Ser. 2005-OP2, Cl. A2C 0.77 10/25/35 1,735,183 a 1,673,749 SMART Trust, Ser. 2013-2US, Cl. A4A 1.18 2/14/19 1,283,979 1,280,619 Asset-Backed Ctfs./Home Equity Loans - .5% New Century Homes Equity Loan Trust, Ser. 2005-3, Cl. M2 0.94 7/25/35 1,050,000 a Commercial Mortgage Pass-Through Ctfs. - 1.0% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T26, Cl. A4 5.47 1/12/45 559,711 a 573,412 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.71 12/10/49 825,000 a 855,365 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. AM 3.53 2/10/48 580,000 606,578 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.9% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.9% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 1,115,000 1,160,542 Comcast, Gtd. Notes 5.70 7/1/19 650,000 736,626 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 1,170,000 b 1,254,543 Sky, Gtd. Notes 2.63 9/16/19 1,220,000 b 1,241,190 Time Warner, Gtd. Notes 2.10 6/1/19 900,000 914,369 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 530,000 b 528,399 Consumer Staples - 3.2% CVS Health, Sr. Unscd. Notes 2.25 12/5/18 1,520,000 1,555,759 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 575,000 b 592,278 Newell Rubbermaid, Sr. Unscd. Notes 3.15 4/1/21 500,000 518,455 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 380,000 b 412,980 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 b 657,056 Reynolds American, Gtd. Notes 8.13 6/23/19 800,000 954,930 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 b 1,739,035 Energy - 2.7% Columbia Pipeline Group, Gtd. Notes 4.50 6/1/25 665,000 b 687,000 ConocoPhillips, Gtd. Notes 4.20 3/15/21 575,000 615,187 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 775,000 766,590 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 235,967 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 630,000 570,150 Kinder Morgan Energy Partners, Gtd. Notes 5.95 2/15/18 596,000 627,117 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 595,560 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,130,000 1,145,223 Unit, Gtd. Notes 6.63 5/15/21 160,000 109,200 Financials - 10.5% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 340,000 b 346,486 ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 b 773,572 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 455,000 466,408 Coupon Maturity Principal Bonds and Notes - 97.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 10.5% (continued) American International Group, Sr. Unscd. Notes 6.40 12/15/20 425,000 494,704 Bank of America, Sr. Unscd. Bonds 2.63 4/19/21 960,000 967,522 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 155,787 Bank of America, Sr. Unscd. Notes 1.67 1/15/19 1,335,000 a 1,335,800 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 1,045,000 1,063,857 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 382,700 Capital One, Sr. Unscd. Notes 1.50 3/22/18 1,280,000 1,270,589 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,000,000 1,021,846 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 682,220 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 622,751 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.46 3/12/19 1,975,000 a 1,949,230 Goldman Sachs Group, Sr. Unscd. Notes 2.38 1/22/18 625,000 633,172 Goldman Sachs Group, Sr. Unscd. Notes 1.73 11/15/18 1,295,000 a 1,298,715 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 725,000 736,667 Goldman Sachs Group, Sr. Unscd. Notes 2.24 11/29/23 795,000 a 794,291 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 570,000 575,353 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 600,000 610,256 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 a 1,282,863 Simon Property Group, Sr. Unscd. Notes 2.50 9/1/20 1,160,000 1,188,682 Synchrony Financial, Sr. Unscd. Notes 3.00 8/15/19 565,000 573,703 UBS Group Funding, Gtd. Bonds 2.95 9/24/20 420,000 b 424,195 Wells Fargo & Company, Sr. Unscd Notes 2.60 7/22/20 860,000 882,039 Welltower, Sr. Unscd. Notes 2.25 3/15/18 490,000 494,609 Foreign/Governmental - 1.3% Argentine Government, Sr. Unscd. Bonds 7.50 4/22/26 495,000 b 503,662 Brazilian Government, Sr. Unscd. Bonds 4.88 1/22/21 220,000 224,400 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 645,000 b 715,873 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 510,000 515,865 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.9% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 1.3% (continued) Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 195,000 207,431 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 345,000 356,644 Health Care - 2.7% Anthem, Sr. Unscd. Notes 2.30 7/15/18 815,000 826,407 Celgene, Sr. Unscd. Notes 2.13 8/15/18 600,000 608,440 Gilead Sciences, Sr. Unscd. Notes 2.55 9/1/20 1,085,000 1,127,659 Medtronic, Gtd. Notes 2.50 3/15/20 1,190,000 1,231,026 Zimmer Biomet Holdings, Sr. Unscd. Notes 2.70 4/1/20 1,660,000 1,691,313 Industrials - .8% General Electric, Sr. Unscd. Notes 1.14 1/14/19 1,195,000 a 1,194,528 Waste Management, Gtd. Notes 6.10 3/15/18 365,000 397,963 Information Technology - .6% Denali International, Sr. Scd. Notes 5.63 10/15/20 575,000 b 606,625 Hewlett Packard Enterprise, Sr. Unscd. Notes 4.40 10/15/22 595,000 b 629,595 Municipal Bonds - .5% New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 1,055,000 Residential Mortgage Pass-Through Ctfs. - .6% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 60,285 60,993 Impac Secured Assets Trust, Ser. 2006-2, Cl. 2A1 0.80 8/25/36 1,235,748 a 1,209,176 Telecommunications - .8% AT&T, Sr. Unscd. Notes 1.55 11/27/18 545,000 a 546,375 AT&T, Sr. Unscd. Notes 3.88 8/15/21 525,000 563,648 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 505,000 532,086 U.S. Government Agencies - 2.5% Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 c,d Coupon Maturity Principal Bonds and Notes - 97.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - .0% Federal National Mortgage Association Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 50,557 d 51,582 Government National Mortgage Association II: 7.00%, 12/20/30-4/20/31 6,339 7,789 7.50%, 11/20/29-12/20/30 6,343 7,910 U.S. Government Securities - 58.0% U.S. Treasury Floating Rate Notes 0.42 10/31/17 1,000,000 a 1,001,147 U.S. Treasury Floating Rate Notes 0.52 1/31/18 25,295,000 a 25,353,963 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 5,062,300 e 5,171,058 U.S. Treasury Notes 0.88 11/30/17 10,965,000 10,993,487 U.S. Treasury Notes 1.00 12/31/17 12,435,000 12,489,888 U.S. Treasury Notes 0.75 2/15/19 22,150,000 c 22,063,482 U.S. Treasury Notes 1.00 3/15/19 14,100,000 c 14,136,350 U.S. Treasury Notes 0.88 4/15/19 3,425,000 c 3,420,051 U.S. Treasury Notes 1.63 6/30/20 9,985,000 10,162,663 U.S. Treasury Notes 1.63 7/31/20 1,330,000 1,353,457 U.S. Treasury Notes 1.38 9/30/20 9,645,000 9,706,410 U.S. Treasury Notes 1.38 1/31/21 595,000 597,882 Utilities - .7% Enel, Jr. Sub. Bonds 8.75 9/24/73 300,000 a,b 346,875 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 547,138 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 436,804 Total Bonds and Notes (cost $196,373,985) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Call Options - .0% New Zealand Dollar, June 2016 @ NZD 1.15 400,000 Put Options - .0% Norwegian Krone, June 2016 @ NOK 9.3 265,000 Total Options Purchased (cost $7,370) Short-Term Investments - .1% U.S. Treasury Bills (cost $254,664) 0.35 9/15/16 255,000 f STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,903,763) 3,903,763 g Total Investments (cost $200,539,782) % Cash and Receivables (Net) % Net Assets % NOK—Norwegian Krone NZD—New Zealand Dollar REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—rate shown is the interest rate in effect at period end. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities were valued at $13,913,528 or 6.93% of net assets. c Security, or portion thereof, on loan. At April 30, 2016, the value of the fund’s securities on loan was $38,825,066 and the value of the collateral held by the fund was $39,652,370, consisting of U.S. Government & Agency securities. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 60.5 Corporate Bonds 24.9 Asset-Backed 9.1 Short-Term/Money Market Investments 2.1 Foreign/Governmental 1.3 Commercial Mortgage-Backed 1.0 Residential Mortgage-Backed .6 Municipal Bonds .5 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2016 (Unaudited) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 18,227,108 - Commercial Mortgage-Backed - 2,035,355 - Corporate Bonds † - 49,932,655 - Foreign Government - 2,523,875 - Municipal Bonds † - 1,082,968 - Mutual Funds 3,903,763 - - Residential Mortgage-Backed - 1,270,169 - U.S. Government Agencies/Mortgage-Backed - 5,175,441 - U.S. Treasury - 116,704,599 - Other Financial Instruments: Financial Futures †† 54,199 - - Forward Foreign Currency Exchange Contracts †† - 56,150 - Options Purchased - 5,458 - Swaps †† - 120,406 - Liabilities($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (94,645 ) - ) Options Written - (6,342 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Short Term Income Fund April 30, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 04/30/2016 ($) Financial Futures Long U.S. Treasury 2 Year Notes 56 12,243,000 June 2016 12,876 U.S. Treasury 5 Year Notes 250 30,228,516 June 2016 16,779 Financial Futures Short U.S. Treasury 10 Year Notes 49 (6,373,063 ) June 2016 24,544 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Short Term Income Fund April 30, 2016 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, June 2016 @ BRL 4.25 200,000 (68 ) Colombian Peso, July 2016 @ COP 3,300 200,000 (596 ) New Zealand Dollar, June 2016 @ NZD 1.18 400,000 (59 ) Norwegian Krone, June 2016 @ NOK 9.65 265,000 (700 ) South African Rand, June 2016 @ ZAR 17.5 200,000 (65 ) South African Rand, July 2016 @ ZAR 16.5 200,000 (758 ) Put Options: New Zealand Dollar, June 2016 @ NZD 1.08 400,000 (2,994 ) Norwegian Krone, June 2016 @ NOK 9 265,000 (1,102 ) Total Options Written (premiums received $23,147) ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of NOTES securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at April 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. NOTES As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank Colombian Peso, Expiring 6/15/2016 192,670,000 63,629 67,141 3,512 Citigroup Indonesian Rupiah, Expiring 6/15/2016 4,008,770,000 299,945 301,575 1,630 Swedish Krona, Expiring 5/31/2016 3,690,000 455,727 460,034 4,307 Goldman Sachs International Colombian Peso, Expiring 6/15/2016 277,680,000 91,704 96,765 5,061 Norwegian Krone, Expiring 5/31/2016 5,180,000 630,419 643,242 12,823 HSBC Mexican New Peso, Expiring 6/15/2016 2,720,000 154,414 157,341 2,927 JP Morgan Chase Bank Japanese Yen, Expiring 5/31/2016 19,700,000 177,059 185,294 8,235 Polish Zolty, Expiring 6/15/2016 580,000 149,311 151,808 2,497 Russian Ruble, Expiring 6/15/2016 10,410,000 150,065 158,622 8,557 Turkish Lira, Expiring 6/15/2016 450,000 152,871 158,686 5,815 Sales: Bank of America Swiss Franc, Expiring 5/31/2016 305,000 314,049 318,393 (4,344 ) Thai Baht, Expiring 6/15/2016 21,900,000 627,040 626,254 786 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Citigroup Canadian Dollar, Expiring 5/31/2016 200,000 157,842 159,401 (1,559 ) Euro, Expiring 5/31/2016 675,000 758,747 773,649 (14,902 ) Malaysian Ringgit, Expiring 6/15/2016 420,000 104,529 107,108 (2,579 ) South Korean Won, Expiring 6/15/2016 178,350,000 153,534 156,414 (2,880 ) HSBC New Zealand Dollar, Expiring 5/31/2016 300,000 206,154 209,108 (2,954 ) Singapore Dollar, Expiring 5/31/2016 210,000 155,090 156,012 (922 ) JP Morgan Chase Bank Hong Kong Dollar, Expiring 1/19/2017 2,370,000 301,508 305,592 (4,084 ) Peruvian New Sol, Expiring 10/21/2016 2,045,000 587,999 609,833 (21,834 ) South African Rand, Expiring 6/15/2016 3,325,000 211,430 231,269 (19,839 ) Taiwan Dollar, Expiring 6/15/2016 25,210,000 774,167 782,000 (7,833 ) Morgan Stanley Capital Services Euro, Expiring 5/31/2016 120,000 136,099 137,538 (1,439 ) UBS Japanese Yen, Expiring 5/31/2016 36,280,000 331,765 341,241 (9,476 ) Gross Unrealized Appreciation NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the NOTES posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at April 30, 2016: OTC Interest Rate Swaps Notional Currency/ (Pay) Receive Unrealized Amount ($) Floating Rate Counterparty Fixed Rate (%) Expiration Appreciation ($) USD - 1 YEAR US CPI URBAN CONSUMERS 9,190,000 NSA Deutsche Bank 0.34 10/1/2016 40,990 USD - 1 YEAR US CPI URBAN CONSUMERS 20,840,000 NSA Deutsche Bank 0.41 10/2/2016 79,416 Gross Unrealized Appreciation CPI—Consumer Price Index NSA—Not Seasonally Adjusted USD—United States Dollar At April 30, 2016, accumulated net unrealized appreciation on investments was $338,414, consisting of $1,171,038 gross unrealized appreciation and $832,624 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J.
